DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 9 is objected to because:
Claim 9, lines 2-3, “the conductivity” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 13-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 13 and 14, the phrase, “a cross section of the current path part is variable”, renders the claim indefinite, leaving the scope of the claim unascertainable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hartmann et al, DE102014209762 [Hartmann].
Regarding claim 1, Hartmann discloses (figs.1-4) a current path part (1, 1’) for an electrical switching device (3), the current path part (1, 1’) having been produced layer by layer way of a 3D printing method [para.0011].
Regarding claim 2, Hartmann further discloses where the current path part (1, 1’) was produced from at least two different materials [para.0020].
Regarding claim 3, Hartmann further discloses where the current path part (1, 1’) was produced from at least two different materials that differ in terms of mechanical strength, electrical conductivity or magnetic properties [para.0017].
Regarding claims 4 and 12, Hartmann further discloses where the current path part (1, 1’) includes at least one cavity [para.0016].
Regarding claims 6 and 15, Hartmann further discloses where a prefabricated component was integrated on or in the current path part during the layer-by-layer production [para.0054].
Regarding claims 8 and 17, as best understood, Hartmann further discloses where the current path part (1, 1’) was produced from a material that has different physical properties [para.0017].

Regarding claims 10 and 18, Hartmann further discloses where the current path part (1) is a fixed contact.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Karkada et al, US 20150048054 [Karkada].
Regarding claims 11 and 19, Hartmann fails to disclose wherein the contact lever is provided with at least one integrated contact surface.
Karkada discloses (figs.1-3) a current path part (10) where a contact lever (30) is provided with at least one integrated contact surface (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact arrangement of Hartmann with the teaching of Karkada, thereby providing fabrication of the contact surfaces without using brazing or welding and thus eliminating voids in the contact surfaces.
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 7 and 16, the prior art fails to teach or show, alone or in combination, the claimed current path part, where the prefabricated component is an axle or a bearing bush.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bharadwaj et al, Walker et al, Eismann et al, Malacara-Carrillo et al, Lettow et al and Pickhard et al are examples of electrical switching devices comprising contacts manufactured with layers by layers, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833